BINGHAM, Circuit Judge
(dissenting).
I am of the opinion that under section 1, title 2, of the National Prohibition Aet (Comp. St. Ann. Supp. 1923, §_ 10138%) read in connection with other provisions of the aet, the manufacture, sale, possession or transportation of “alcohol, brandy, whisky, rum, gin, beer, ale, porter, and wine,” were made illegal because it was believed that such liquors contained more than one-half of 1 per cent, of alcohol by volume, were fit for beverage purposes, and’were intoxicating, and that a jury might take judicial notice that this class of liquors contained more than one-half of 1 per cent, of alcohol by volume and were'fit for beverage purposes.
But in section 1, “in addition” to these specified liquors, there is another class spoken of as “any spiritous, vinous, malt or fermented liquor, Equids and compounds, whether medicated, proprietary, patented or not, and by whatever name called, containing one-half of one per centum or more of alcohol by volume which are fit for use for beverage purposes,” and I think that, where the evidence fails to show that the liquor in question is of the class specifically designated by name, it is incumbent upon the government to prove that the liquor was of the second class by showing that it contained one-half of 1 per cent, or more of aleohol by volume and was fit for beverage- purposes.
Moonshine is net one of the class of liquors specifically designated and is plainly not within that class. And to be within the seeond class of “spiritous, vinous, malt or fermented liquor, Equids and compounds,” etc., it should appear that it contains one.half of 1 per cent, or more of aleohol by volume and is fit for beverage purposes. State v. York, 65 A. 685, 74 N. H. 125, 127, 13 Ann. Cas. 116. The evidence fails to show this, and the judgment should be vacated.